Citation Nr: 0634893	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of myocardial 
infarction, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This claim is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in March 2006 for further 
development and is now ready for disposition.


FINDING OF FACT

Disability due to myocardial infarction is unrelated to his 
service-connected PTSD.


CONCLUSION OF LAW

Residuals of a 1993 myocardial infarction are not proximately 
due to or the result of service-connected PTSD.  38 C.F.R. 
§§ 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).  Service connection for cardiovascular 
disease may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that he suffered a 
myocardial infarction during combat, and, therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy, is not for 
application.  Furthermore, there is no competent evidence of 
a myocardial infarction during service or within one year of 
separation.  Rather, the veteran contends, in essence, that 
the myocardial infarction he experienced in 1993 is related 
to service-connected PTSD.  

By decision dated in March 2006, the Board denied a claim for 
coronary artery disease on the basis that the competent 
evidence did not link coronary artery disease to service-
connected PTSD.  Because the medical evidence addressed only 
coronary artery disease and did not directly address the 
issue related to a myocardial infarction, the Board remanded 
the issue for a medical opinion to ascertain the 
relationship, if any, between PTSD and the veteran's 1993 
myocardial infarction.

In April 2006, the veteran underwent a VA heart examination.  
The examiner noted that he had reviewed the veteran's claims 
file on a previous examination and again at the time of this 
examination.  The examiner related that the veteran had 
multiple risk factors including gender, age, low HDL with 
dyslipidemia at the time of his myocardial event.  After a 
physical examination, the final diagnoses included coronary 
artery disease.  The examiner commented that the four potent 
risk facts that led to the development of the veteran's 
coronary disease included hyperlipidemia, low HDL 
cholesterol, gender, and age.  He disagreed with a previous 
physician that associated the veteran's myocardial infarction 
with stress and noted that the veteran still possessed a high 
LDL fraction.

Further, in an extremely detailed and thorough VA psychiatric 
examination report (with addendum) dated in May 2006, the 
examiner reviewed the veteran's electronic files and claims 
file, including his medical, psychiatric, and work histories, 
statements from the veteran's family, private and VA medical 
records, previous VA examinations, and adjudication 
documents, including evidence that the veteran experienced a 
myocardial infarction in 1993.  After a review of the 
evidence and a physical examination, the examiner opined:

[PTSD] is not likely to have caused the 
myocardial infarction in 1993.

As a rationale for his opinion, the examiner noted that there 
was no scientific evidence in the literature establishing an 
etiological relationship between coronary artery disease and 
PTSD.  He further noted that the veteran's symptoms of PTSD 
were not described as more severe at the time of the 
myocardial infarction than at any other particular time.  

Next, the examiner noted that a cardiologist offered four 
specific high risk factors for the causation of the veteran's 
myocardial infarction but did not include PTSD.  In addition, 
he reported that the veteran had never described chest pain 
at other times when his PTSD symptoms were worse.  Finally, 
he concluded that "it is not likely that [PTSD] was a cause 
of [the veteran's] coronary artery disease and myocardial 
infarction in my opinion in 1993." 

In assigning high probative value to this report, the Board 
notes that the examiner thoroughly reviewed the claims file 
before rendering his opinion.  Moreover, he offered his 
opinion supported by a sound rationale described above.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . .").

The Veterans Claims Court has held that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Here, for example, the VA examiner 
reviewed the veteran's claims file, including the veteran's 
statements in support of his claim and all the medical 
evidence of record, before determining that the veteran's 
1993 myocardial infarction was not related to service-
connected PTSD.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board is aware that Dr. MTM had reported that the veteran 
has been treated since 1970 and that more likely than not his 
myocardial infarction was stress related.  The Board accepts 
that this is positive evidence.  However, it is a bare, 
conclusory statement, lacking in reasoning and clinical 
evidence or even a report of significant history that would 
justify the conclusion reached.  A mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board accords this private medical 
opinion little probative weight and far less weight than the 
opinions of the VA examiner.  Lastly, there is no competent 
evidence of an increase in myocardial infarction disability 
(aggravation) due to PTSD.

Next, while the veteran has stated that he believes his 
myocardial infarction was due to service-connected PTSD, 
there is nothing in the competent evidence supporting that 
position.  The mere contentions of the veteran, no matter how 
well-meaning, cannot support a claim for service-connection 
without supporting medical evidence that would establish that 
PTSD caused a myocardial infarction in 1993.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records and reports, and the VA examination report, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of evidence fails to support the veteran's 
claim for secondary service-connection, the Board is unable 
to grant the benefit sought and the claim is denied. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in April 2006 and May 
2006.  The available medical evidence is sufficient for an 
adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for residuals 
of myocardial infarction, claimed as secondary to service-
connected PTSD, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


